905 So. 2d 250 (2005)
Donald S. BALDWIN, Petitioner,
v.
James V. CROSBY, Jr., Secretary, Department of Corrections, Respondent.
No. 1D05-2016.
District Court of Appeal of Florida, First District.
June 23, 2005.
Donald S. Baldwin, petitioner, pro se.
No appearance for respondent.
*251 PER CURIAM.
By petition for writ of mandamus, Donald S. Baldwin seeks an order compelling the circuit court to remove a lien placed on his inmate trust account pursuant to section 57.085, Florida Statutes, and the restoration of all funds collected pursuant to that lien. We conclude that Baldwin's proper remedy is to file a motion in the circuit court seeking this relief, secure a ruling, and if necessary raise the issue when appellate review is sought of any final order in the proceedings below. Accordingly, we deny the petition for writ of mandamus on the merits, without prejudice to seeking relief in the circuit court.
WOLF, C.J., VAN NORTWICK and BROWNING, JJ., concur.